By the Court.
This is an action of tort to recover compensation for personal injuries alleged to have been sustained by the plaintiff in January, 1925.
The evidence in its aspect most favorable to the plaintiff tended to show that on the day in question the sidewalks of the city were covered with snow and ice; that while traveling on a public way she fell on a wooden bulkhead, on which was “some snow, but not very much,” and which formed a part of the sidewalk; that she “stepped on some planks that were not level; that she tripped on one of them that was higher than the other; and-that one sagged a bit; her foot caught *331. . . that she did not notice the condition of the bulkhead after she fell; that she did not know what caused her to fall.” Verdict was rightly directed for the defendant. Boudreau v. Springfield, 257 Mass. 105, and cases there collected. The case is distinguishable from Naze v. Hudson, 250. Mass. 368.

Exceptions overruled.